DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the RCE of 04/26/2022.  Claim 1 has been amended and claim 2 cancelled.  Claim 1 is currently pending in the instant Application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 04/26/2022, with respect to claim 1 have been fully considered and are persuasive.  The outstanding rejection of claim 1 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tong Wu on 05/17/2022.

The application has been amended as follows: 
Line 14 of claim 1, replace “of exhalation” with –of the exhalation--.

 Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest a breathing apparatus having the combined features of claim 1 including a face piece, inhale valve, exhale valve, motor fan, filter, monitoring apparatus with membrane member, sensor and controller wherein the controller is configured to stop current application so as to stop the motor fan at the time of exhalation and apply a current to the motor fan so as to rotate the motor fan after a start of the exhalation before internal pressure reaches maximum exhalation pressure to inhalation.  As detailed in the Action of 02/28/2022 the art of record of Simpson discloses a face piece, inhale valve, exhale valve, motor fan, filter, monitoring apparatus with membrane member, sensor and controller wherein the controller is configured to stop current application so as to stop the motor fan at the time of exhalation, however does not disclose a further configuration of a controller to apply a current so as to rotate the fan after a start of the exhalation before internal pressure reaches maximum.  The art of record of Farrugia teaches a configuration to apply current to rotate a fan during exhalation however a teaching to apply current to rotate the fan particularly from a after start of exhalation prior to maximum exhalation pressure during the same exhalation is absent there, in the application of current in Farrugia being rather at the end of each exhalation, subsequent to maximum pressure. It would not have been obvious to further modify Simpson and Farrugia to comprise a configuration to apply a current to the motor fan so as to rotate the motor fan from the middle of the exhalation and before internal pressure of the face piece reaches maximum exhalation pressure to inhalation as a teaching to do so is absent in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274. The examiner can normally be reached M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785     
                                                                                                                                                                                                   /SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785